Citation Nr: 1415980	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-21 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lung/respiratory disorder, to include pulmonary fibrosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania.  

The Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, D.C.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed as having numerous possible lung disorders, to include interstitial lung disease, pulmonary fibrosis, and sarcoidosis, among others.  

A review of the Veteran's service treatment records reveals that he was treated for upper respiratory infections and colds throughout his military career.  The Veteran has also indicated that it is his belief that his current lung disorder is related to exposure to Agent Orange (AO) while in Vietnam.  The Veteran was afforded a VA examination in September 2009.  

In the examination report it was noted that the Veteran's service treatment records were not available for review.  In the report, the examiner indicated that the Veteran told him that he had no lung disorder whatsoever during his military service and that the current lung disorder was known as pulmonary fibrosis and that disorder  had absolutely no relationship to the Veteran's military service and the claim for lung disorder resulting from the Veteran's military service could be dismissed out of hand.  The examiner indicated that the Veteran started smoking at age 25 and just stopped smoking a year or so prior to the examination so that he had some 35 years of a pack per day at least under his belt.  He stated that smoking was certainly a recognized factor for pulmonary fibrosis.  

Subsequent to the report, as noted above, the Veteran has been diagnosed as having other possible lung disorders, with no definitive diagnosis being rendered.  

Based upon the September 2009 VA examiner not having the Veteran's service treatment records available for review when rendering his opinion and the subsequent diagnoses rendered following the examination, the Veteran should be afforded an additional VA examination to determine the etiology of any current lung disorder, to include pulmonary fibrosis, and its relationship, if any, to his period of service, to include as a result of exposure to AO.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of all treatment providers and/or facilities that have treated him for any lung disorder since May 2013.  After obtaining proper authorization, if necessary, associate with the record copies of treatment records from those identified providers/facilities.  If the Veteran identifies any VA treatment facilities obtain and associate these records with the record.  

2.  Schedule the Veteran for a VA respiratory/lung examination to determine the etiology of any current lung disorders which may be present, including pulmonary fibrosis.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and all other pertinent records must be made available to the examiner and the examiner should note such review on the report. 

The examiner is requested to identify each respiratory/lung disorder that is present.  For each identified respiratory/lung disorder that is found to be present, the examiner is to indicate whether it is at least as likely as not (50 percent probability or greater) that its onset in service or is otherwise related to his period of service, to include as a result of exposure to AO in service.  Complete detailed rationale is requested for each opinion that is rendered. 

3.  To help avoid future remands, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


